Citation Nr: 0126154	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  99-23804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) claimed as due to asbestos exposure.

2.  Entitlement to service connection for hearing loss with 
tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of an 
injury of the left hand.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1959.  This case comes to the Board of Veterans' Appeals 
(Board) from a June 1999 RO decision which denied service 
connection for COPD claimed as due to asbestos exposure, 
hearing loss with tinnitus, hypertension, and residuals of an 
injury of the left hand.  The Board remanded the case in 
March 2000 and March 2001 to afford the veteran a personal 
hearing, and a Board videoconference hearing was held in 
August 2001.

REMAND

The veteran claims service connection for COPD allegedly due 
to asbestos exposure, hearing loss with tinnitus, 
hypertension, and residuals of an injury of the left hand.  
He asserts these conditions are due to his 1955-1959 active 
duty in the Navy.

The RO denied most of the service connection claims on the 
basis that the claims were "not well grounded" under 
38 U.S.C.A. § 5107(a) (West 1991).  However, the concept of a 
well-grounded claim was eliminated with the November 2000 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
VCAA, and a recently enacted companion VA regulation, also 
redefine the VA's obligations with respect to notifying a 
claimant of the evidence necessary to substantiate a claim, 
and with respect to the duty to assist a claimant in 
developing evidence to substantiate the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 1991); 66 Fed.Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  In light of the this new legal authority, and the 
current state of the appellate record, a remand is required 
to further develop the evidence.

Subsequent to the veteran's 1955-1959 active duty in the 
Navy, he had service in the Naval Reserve.  The RO requested 
his service medical records, but it only received medical 
records dated from 1968 to 1984 from Naval Reserve service.  
No records from the veteran's 1955-1959 active duty were 
obtained.  The veteran is claiming service connection for the 
various disabilities based on his active duty service.  Under 
new 38 U.S.C.A. § 5103A and new 38 C.F.R. § 3.159, the VA is 
obligated to make as many requests as are necessary to obtain 
the 1955-1959 active duty service medical records, and such 
efforts must continue until the records are obtained or it is 
shown that the records do not exist or that further efforts 
to obtain them would be futile.  Therefore the RO must make 
additional efforts to obtain the veteran's 1955-1959 active 
duty service medical records.

From the veteran's compensation claim and statements, he 
asserts specific treatment during active duty for a left hand 
laceration.  In his compensation claim he said he injured his 
left hand in service in November 1955 and was flown from his 
ship to a Navy hospital in Japan where he received treatment.  
The Naval Reserve medical records from 1968 to 1984 contain a 
number of references to left hand scars.  At a 1999 VA 
examination, the veteran described a shipboard injury to his 
left hand in 1955 (the examination report also states 1957) 
which required many stitches and prevented him from working 
for several months.  At his 2001 Board hearing, the veteran 
said the service injury to his left hand was in January 1956.  
Assuming the veteran's active duty service medical records 
cannot be found, the RO should develop any secondary medical 
evidence from service with respect to a claimed left hand 
injury.

In addition to providing the veteran with VA examinations in 
1999 on his claimed disabilities, the RO has obtained some 
post-service medical records from the 1990s.  However, from 
the veteran's testimony at his Board hearing, it appears he 
alleges much earlier treatment for the conditions.  For 
example, he asserted that hypertension was diagnosed 2 to 3 
years after service, and that he had an asbestos examination 
at Hemingway Hospital in the late 1970s.  The veteran should 
be given an opportunity to clearly identify sources of all 
post-service medical treatment for all claimed conditions, 
and the RO should attempt to obtain copies of the related 
medical records.  The veteran should understand, however, 
that he is obligated to provide sufficiently detailed 
identifying information so that the RO can attempt to locate 
relevant medical records.



In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should obtain from the service 
department the veteran's complete service 
medical records from his 1955-1959 active 
duty.  Such efforts must continue until 
the records are obtained or it is shown 
that the records do not exist or that 
further efforts to obtain them would be 
futile.

2.  Assuming the veteran's 1955-1959 
active duty service medical records 
cannot be found, the RO should attempt to 
develop secondary service medical records 
of alleged treatment for a left hand 
injury (claimed to have occurred in late 
1955 or early 1956).  The veteran must 
provide the RO with sufficiently detailed 
information (e.g., location of service 
medical facility where treated, and 
approximate dates of treatment) to enable 
the RO to obtain any such secondary 
medical records from the service 
department.

3.  The RO should ask the veteran to 
clearly identify (names, locations, 
dates) all sources of post-service 
medical examination or treatment for 
COPD, asbestos exposure, hearing loss, 
tinnitus, hypertension, and a left hand 
condition.  After obtaining necessary 
release forms, the RO should attempt to 
obtain the related medical records from 
the identified sources.

4.  After the above development is 
accomplished, and after assuring 
compliance with the VCAA and companion VA 
regulation, the RO should review the 
claims for service connection for COPD 
claimed as due to asbestos exposure, 
hearing loss with tinnitus, hypertension, 
and residuals of an injury of the left 
hand.  If the claims are denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




